             Case 3:19-cv-05730-RSM Document 101 Filed 09/03/21 Page 1 of 5




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOELLE CHUNG, ET AL.,

 9                              Plaintiffs,               CASE NO. C19-5730-RSM

             v.                                           ORDER GRANTING STIPULATED
10                                                        MOTION TO APPROVE PROPOSED
                                                          SETTLEMENT FOR MINOR
11   WASHINGTON INTERSCHOLASTIC                           PLAINTIFFS
     ACTIVITIES ASSOCIATION,
12
                                Defendant.
13

14
                                          I.        INTRODUCTION
15
            This matter comes before the Court on parties’ Stipulated Motion to Approve Proposed
16
     Settlement for Minor Plaintiffs. Dkt. #100. Pursuant to LCR 17(c), parties request that the Court
17
     enter a ruling approving their Settlement for Plaintiffs J.N.C., J.D.C., A.A.B., and A.H.B. (“the
18
     Minor Plaintiffs”). Having reviewed parties’ stipulated facts, the proposed settlement terms, and
19
     the remainder of the record, the Court concludes that the proposed settlement is reasonable and in
20
     the best interests of Minor Plaintiffs and therefore GRANTS parties’ Stipulated Motion.
21
                                              II.   BACKGROUND
22
            Plaintiffs are current and former high school students at William F. West High School and
23
     Seventh-day Adventists who observe the Sabbath each week from sundown Friday until sundown
24
     ORDER GRANTING STIPULATED MOTION TO APPROVE PROPOSED SETTLEMENT
25
     FOR MINOR PLAINTIFFS - 1
              Case 3:19-cv-05730-RSM Document 101 Filed 09/03/21 Page 2 of 5




 1   Saturday. Plaintiffs J.N.C. and J.D.C. are the minor children of Paul and Iris Chung, and Plaintiffs

 2   A.A.B. and A.H.B. are the minor children of Richard and Janet Boggess. Plaintiffs brought this

 3   action against the Washington Interscholastic Activities Association (“WIAA”) for failure to

 4   accommodate their Sabbath observance in its scheduling and administration of high school tennis

 5   state championship tournaments.

 6          Under former WIAA Rule 22.2.5, each member school certified that for postseason

 7   competition, “barring injury, illness, or unforeseen events, the team or individuals representing the

 8   school will participate in every level of competition through the completion of the state

 9   championship event.”     WIAA Rule 22.2.6 provides that “[a]ny withdrawal and intentional

10   forfeiture shall be considered a violation of WIAA rules and regulations, and shall be subject to

11   penalties as determined by the WIAA Executive Board.” On August 27, 2019, WIAA amended

12   Rule 22.2.5 to permit withdrawals for “religious observance.” Plaintiffs’ amended complaint

13   claims that WIAA violated Plaintiffs’ free exercise and equal protection rights under the U.S.

14   Constitution for scheduling the 2A tennis tournament on Plaintiffs’ Sabbath and prohibiting Joelle

15   from withdrawing from postseason play for religious reasons under Rules 22.2.5 and 22.2.6. Dkt.

16   #34. It also claims violations of art. 1 § 11 of the Washington State Constitution and RCW §

17   28A.600.200(1).

18          Plaintiffs moved for summary judgment on their claims, which the Court denied on May

19   10, 2021. Dkt. #87. The Court thereafter denied Plaintiffs’ motion for reconsideration. Dkt. #93.

20   On August 9, 2021, parties filed a notice of settlement advising that all claims in this matter have

21   been settled, pending the Court’s approval as to the minor Plaintiffs. Parties entered into a final

22   Settlement Agreement on August 23, 2021, which sets forth the following terms:

23   //

24
     ORDER GRANTING STIPULATED MOTION TO APPROVE PROPOSED SETTLEMENT
25
     FOR MINOR PLAINTIFFS - 2
               Case 3:19-cv-05730-RSM Document 101 Filed 09/03/21 Page 3 of 5




 1           (1) WIAA’s insurer will pay a total amount of $165,000.00, which Plaintiffs have

 2   separately agreed to allocate as follows:

 3                   o   Minor J.N.C.       $12,000.00
                     o   Minor J.D.C.       $12,000.00
 4                   o   Minor A.A.B.       $12,000.00
                     o   Minor A.H.B.       $12,000.00
 5                   o   Joelle Chung       $12,000.00
                     o   Attorney Fees      $105,000.00
 6
     Dkt. #100-1 at ¶ 4.
 7
             (2) For the next three school years, 2021-22, 2022-23, and 2023-24, the Evergreen 2A
 8
     League, which schedules the first round of post-season play in which the Minor Plaintiffs compete,
 9
     and District 4 of the WIAA, which schedules the second round of post-season play in which the
10
     Minor Plaintiffs potentially compete, have agreed to schedule their boys’ post-season tennis
11
     tournaments so as to avoid competition between sundown on Fridays and sundown on Saturdays.
12
     Id. at 6, 21.
13
             (3) During the next three school years, 2021-22, 2022-23, and 2023-24, WIAA will not
14
     amend Rules 22.2.5 and 22.2.6 to remove the provisions placed in those rules by amendment on
15
     or about August 27, 2019, which added the exception for “religious observance” in Rule 22.2.5
16
     and added an indirect reference to it in Rule 22.2.6 (subject only to any changes the Washington
17
     Legislature may make to such rules, which the parties do not anticipate). Id. at 7.
18
             (4) Plaintiffs will not appeal the rulings of the Court in this lawsuit, and parties will
19
     stipulate to dismissal of the lawsuit with prejudice. Id. Plaintiffs have agreed to release all claims
20
     related to the lawsuit and made covenants not to sue. Id. at 8-10. Plaintiffs’ parents have agreed
21
     to hold WIAA harmless for any claims related to the subject matter of the lawsuit brought by their
22
     minor children for a period of three years from when the children reach the age of majority and
23
     are no longer participating in high school activities. Id. at 10-11.
24
     ORDER GRANTING STIPULATED MOTION TO APPROVE PROPOSED SETTLEMENT
25
     FOR MINOR PLAINTIFFS - 3
              Case 3:19-cv-05730-RSM Document 101 Filed 09/03/21 Page 4 of 5




 1                                            III.    DISCUSSION

 2           “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c),

 3   to safeguard the interests of litigants who are minors.” This duty includes conducting “its own

 4   inquiry to determine whether the settlement serves the best interests of the minor.” Robidoux v.

 5   Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011) (quoting Dacanay v. Mendoza, 573 F.2d 1075,

 6   1080 (9th Cir. 1978)); see also Salmeron v. United States, 724 F.2d 1357, 1363 (9th Cir. 1983) (“a

 7   court must independently investigate and evaluate any compromise or settlement of a minor’s

 8   claims to assure itself that the minor’s interests are protected, even if the settlement has been

 9   recommended or negotiated by the minor’s parent or guardian ad litem”).

10           When considering whether to approve a proposed settlement of federal claims involving

11   minors, the Court must consider whether the settlement is fair and reasonable as to each minor

12   plaintiff. Id. at 1182. Where the claims are based on federal law, the Court should limit the scope

13   of its review to the reasonableness of minor plaintiffs’ net recovery in light of the facts and specific

14   claims at issue and recoveries in similar cases, without regard to the fee the adult plaintiffs agreed

15   to pay plaintiff’s counsel. Id. at 1181-82. Where only state claims are involved, the typical

16   practice of district courts in this Circuit is to apply state law when evaluating the proposed

17   settlement. Id. at 1181. Here, because the proposed settlement involves federal claims under the

18   U.S. Constitution, see Dkt. #34, the Court applies the Robidoux standard. See Doe ex rel. Scott v.

19   Gill, No. C 11-4759 CW, 2012 WL 1939612, at *2 (N.D. Cal. May 29, 2012) (applying “same

20   standard” to settlement of claims brought under both federal and state law).

21           As an initial matter, the Court finds that the Minor Plaintiffs are represented by independent

22   counsel, given that Minor Plaintiffs’ parents, represented by the same attorney as the minors, are

23   involved in the suit solely by virtue of their status as representatives of their minor children. See

24
     ORDER GRANTING STIPULATED MOTION TO APPROVE PROPOSED SETTLEMENT
25
     FOR MINOR PLAINTIFFS - 4
              Case 3:19-cv-05730-RSM Document 101 Filed 09/03/21 Page 5 of 5




 1   Dkt. #100-1 at ¶ 7. The Court therefore dispenses with the appointment of a guardian ad litem.

 2   See LCR 17(c).

 3           Based on the Court’s review of the information contained in Mr. Baxter’s declaration and

 4   attached exhibits, the Court concludes that the Proposed Settlement is fair and reasonable. The

 5   net settlement amount of $60,000, divided equally between the five plaintiffs, is APPROVED as

 6   reasonable in light of the strength of Minor Plaintiffs’ case, the risk, expense, and likely duration

 7   of further litigation, the nature of Minor Plaintiffs’ alleged injuries, the current stage of the

 8   litigation, and as in each of the Minor Plaintiffs’ best interests.

 9                                            IV.     CONCLUSION

10           For the reasons set forth above, the Court GRANTS Parties’ Stipulated Motion for

11   Approval of Settlement for Minor Plaintiffs. Dkt. #100.

12
         IT IS SO ORDERED.
13

14           Dated this 3rd day of September, 2021.

15

16

17                                                           A
                                                             RICARDO S. MARTINEZ
                                                             Chief United States District Judge
18

19

20

21

22

23

24
     ORDER GRANTING STIPULATED MOTION TO APPROVE PROPOSED SETTLEMENT
25
     FOR MINOR PLAINTIFFS - 5
